DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 are examined in the office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-4, claim 1 recites the limitation “A structural material containing iron and carbon, comprising: a first layer formed of pearlite, a second layer formed of a mixed phase of martensite and a carbide, and a third layer formed of a carbide, in order from a center to a surface of the structural material…” 
MPEP § 2163.03 V provides as follows: While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
The instant specification {[0017], [0025], [0029], [0046], [0064]} teaches  as follows. 
“In the present invention, a layer constitution from the outermost surface to the inside of the structural material is changed as follows. On the outermost surface, an MC (wherein M is at least one of Ti, V, Nb, Mo, Ta, and W) or MCN-based carbonitride (wherein M is at least one of Ti, V, Nb, Mo, Ta, and W) is grown, and the thickness thereof is 10 μm or more. In order to increase close adhesion, a diffusion layer of the M element is formed in the inner side of this high-hardness carbide or a carbon nitrogen compound, and the matrix is martensite. In the martensite, a spherical carbide is dispersed and grows. The martensite is decreased toward a center part of the structural material, and becomes pearlite or a mixed phase of ferrite and pearlite. In the present invention, the carbide is dispersed in the martensite matrix, and the concentration of the M element contained in the carbide is high on the surface side and low in the center side. In addition, the texture of martensite becomes fine as the surface layer.”
“A first layer is formed of pearlite, a second layer is formed of a mixture of martensite and a carbide, and a third layer is formed of a carbide. The first layer further includes ferrite, or may further include a mixture of pearlite and ferrite.” 
“The martensite is decreased toward a center part of the structural material, and becomes pearlite or a mixed phase of ferrite and pearlite.” 
In claim 1, the term “formed of” implies that the layers are “formed of” or in other words, the microstructure phases recited in the layers are intermediate products being used to make an unrecited end product. However, instant specification does not teach of the recited microstructure phases to result in another microstructure such as pearlite of the first layer transforming to another phase. The teachings of the specification infers that the first layer can be a) pearlite or b) pearlite and ferrite. Similarly, the specification teaches of the second layer being “a mixture of martensite and a carbide” and third layer being “a carbide”. In addition, if one interprets “formed of” as being equivalent to the transitional term “comprising”, the specification only discloses that the A) first layer can be a) pearlite or b) pearlite and ferrite, B) the second layer being “a mixture of martensite and a carbide” and C) third layer being “a carbide”. 
In addition, instant claim recites the limitation “A structural material containing iron and carbon”. This limitation covers a material that contains iron and carbon from impurity levels to something close to 100% for these two elements. In addition, instant claim 1 was amended with the limitation of “carbon concentration in the third layer is 12 to 17 wt %, and a carbon concentration in the second layer is 1.0 to 1.7 wt %”. However, the specification only teaches low alloy steel, specifically SCM 420 steel, to attain the claimed microstructure and does not teach any other steel (such as an austenitic stainless steel) or carbon based materials with iron (as allowed by the claims) to attain the specific microstructure with the carbon concentration requirements of the instant claims.
Additionally, instant claim 1 recites the limitation of “in order from a center to a surface of the structural material”. However, instant claim does not specify the order such as ascending or descending order which means the claims allow the layers to be in any order. The specification teaches “the outermost surface, an MC (wherein M is at least one of Ti, V, Nb, Mo, Ta, and W) or MCN-based carbonitride (wherein M is at least one of Ti, V, Nb, Mo, Ta, and W) is grown” “a diffusion layer of the M element is formed in the inner side of this high-hardness carbide or a carbon nitrogen compound, and the matrix is martensite. In the martensite, a spherical carbide is dispersed and grows. The martensite is decreased toward a center part of the structural material, and becomes pearlite or a mixed phase of ferrite and pearlite. In the present invention, the carbide is dispersed in the martensite matrix, and the concentration of the M element contained in the carbide is high on the surface side and low in the center side.” which means there is a specific order for the layers from the from the outermost surface to the inside of the structural material. Further, instant specification teaches that carbide of the second layer is a spherical carbide which is not recited in claims 1, 3 and 4. 
Therefore, instant claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0154938 A1 of Kumaki (US’938).
Regarding claims 1-4, US 2010/0154938 A1 of Kumaki (US’938) teaches [0001] “a layered Fe-based alloy provided with a diffusion layer on a surface of a base material composed of an Fe-based alloy, the diffusion layer containing carbide and nitride and having a hardness higher than that of the base material, and a method (process) for producing the same” which reads on the “structural material containing iron and carbon” of the instant claims.
The prior art further teaches [0043] “a base material composed of an Fe-based alloy containing a pearlite microstructure and a diffusion layer which is formed by diffusion of a carbide and a nitride from a surface side of the base material and which has a hardness higher than that of the base material, wherein [0044] concentrations of the carbide and the nitride are progressively decreased at deeper positions in the diffusion layer.” which reads on the “a first layer formed of pearlite” of the instant claims.
The prior art further teaches “[0016] Preferred examples of the metal carbide include carbides of Cr, W, Mo, V, Ni, and Mn. Preferred examples of the metal nitride include nitrides of Cr, W, Mo, V, Ni, and Mn in addition to AlN.” “[0114] Carbides and nitrides of Mo, V, and Ni can also be diffused into the base material in the same manner as described above.” which reads on the “third layer formed of a carbide” of instant claim 1 and “the third layer contains a carbonitride” of instant claim 3.
The prior art also reads on the instant claimed limitation of “the structural material has a concentration gradient in which an M element concentration is decreased from the surface to the center” (claim 1) since it teaches [0044] concentrations of the carbide and the nitride are progressively decreased at deeper positions in the diffusion layer which means that the metal concentration would also decrease.
Although the prior art teaches of base material and a diffusion layer, it does not explicitly teach of a) a second layer formed of a mixed phase of martensite and a carbide (claim 1), b) the carbide of the second layer is represented by M3C wherein M is one element among Ti, V, Nb, Mo, Ta, and W, and in the second layer, a spherical carbide is dispersed in the martensite to form the mixed phase (claim 2) and c) the third layer has a Vickers hardness in a range of 1500 to 3500 (claim 3) and d)“carbon concentration in the third layer is 12 to 17 wt %, and a carbon concentration in the second layer is 1.0 to 1.7 wt % (claim 1).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition (steel) and b) the claimed and prior art products are produced by identical or substantially identical processes. [Instant specification teaches that the layered structure and the resulting properties are made via placing MC powder on steel and then subjecting it to a heat treatment such as carburization while the prior art teaches  “[0049] According to still another aspect of the present invention, there is provided a method for producing a layered Fe-based alloy comprising a base material composed of an Fe-based alloy containing a pearlite microstructure and a diffusion layer which is formed by diffusion of a carbide and a nitride from a surface side of the base material and which has a hardness higher than that of the base material, wherein concentrations of the carbide and the nitride are progressively decreased at deeper positions in the diffusion layer, the method comprising the steps of: [0050] applying a hardening treatment to the Fe-based alloy and then performing a tempering treatment by heating the Fe-based alloy to a temperature of not less than 150° C. and less than 400° C.; [0051] applying metal powder to a surface of the Fe-based alloy; and [0052] subjecting the Fe-based alloy to a nitriding treatment.”] .
Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Response to Arguments
Regarding the arguments directed towards the 112(a) rejection, Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. The specification clearly teaches that the claimed layered structure is made using a steel. However, instant claims require a “structural material containing iron and carbon” which means a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated as the specification only teaches low alloy steel, specifically SCM 420 steel, to attain the claimed microstructure and does not teach any other steel (such as an austenitic stainless steel) or carbon based materials with iron (as allowed by the claims) to attain the specific microstructure with the carbon concentration requirements of the instant claims.
Moreover, the term “formed of” in claim 1 implies that the layers are “formed of” or in other words, the microstructure phases recited in the layers are intermediate products being used to make an unrecited end product. However, instant specification does not teach of the recited microstructure phases to result in another microstructure such as pearlite of the first layer transforming to another phase. The teachings of the specification infers that the first layer can be a) pearlite or b) pearlite and ferrite. Similarly, the specification teaches of the second layer being “a mixture of martensite and a carbide” and third layer being “a carbide”. In addition, if one interprets “formed of” as being equivalent to the transitional term “comprising”, the specification only discloses that the A) first layer can be a) pearlite or b) pearlite and ferrite, B) the second layer being “a mixture of martensite and a carbide” and C) third layer being “a carbide”. 
Therefore, instant claims fail to comply with the written description requirement as the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant’s arguments, see pages 8-9, filed 07/18/2022, with respect to rejection under 112(b) have been fully considered and are persuasive.  The rejection of 04/18/2022 has been withdrawn. 

Regarding the arguments directed towards the 112(a) rejection, Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive.
It is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition (steel) and b) the claimed and prior art products are produced by identical or substantially identical processes. [Instant specification teaches that the layered structure and the resulting properties are made via placing MC powder on steel and then subjecting it to a heat treatment such as carburization while the prior art teaches  “[0049] According to still another aspect of the present invention, there is provided a method for producing a layered Fe-based alloy comprising a base material composed of an Fe-based alloy containing a pearlite microstructure and a diffusion layer which is formed by diffusion of a carbide and a nitride from a surface side of the base material and which has a hardness higher than that of the base material, wherein concentrations of the carbide and the nitride are progressively decreased at deeper positions in the diffusion layer, the method comprising the steps of: [0050] applying a hardening treatment to the Fe-based alloy and then performing a tempering treatment by heating the Fe-based alloy to a temperature of not less than 150° C. and less than 400° C.; [0051] applying metal powder to a surface of the Fe-based alloy; and [0052] subjecting the Fe-based alloy to a nitriding treatment.”] .
As noted above, the prior art renders the instant claims obvious. If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733